DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required: 
Claim 3:
The claim recites “wherein further comprising”, whereas it should simply recite --further comprising-- to avoid grammatical redundancies.
Claims 14 and 15:
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 16:
The claim recites “wherein the parameter is a temperature of a the internal cavity”, whereas it should instead recite --wherein the parameter is a temperature of the internal cavity--.
Claim 28:
The claim recites “first side wall extending between the top and the base”, in line 5 of the claim, whereas it should instead recite --a first side wall extending between the top and the base--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claims 1 and 18, the claims recite “an enclosure comprising a top element with structure defining and a front window” in lines 3-4 of the claims. However, the scope of the aforementioned limitation is unclear given the phrase “with structure defining and”.  It appears that the limitation relates to the top element having a structure that defines something, but the claim does not particularly recite details thereof. Moreover, it is unclear whether the front window pertains to the top element, or to the enclosure, per se. A broadest reasonable interpretation of the claim cannot be established based on the current claim language, and it is unclear what structure would cause infringement of the claim limitation. For examination purposes, the aforementioned limitation(s) will be construed as follows: --an enclosure comprising a top element with a defining structure, and a front window--, so as to define a generic structure for the “top element”, and the “front window” as being part of the enclosure, per se. Claims 2-17 and 19-27 are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 18 and 22-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Linder (US 20110011099 A1).
	As per claim 1, Linder discloses an apparatus (10) for chilling a container (22 or 24) and a fluid in the container (evident from at least figure 1), the apparatus comprising: an enclosure (12) comprising a top element (16, 18 and related components) with a defining structure (see at least figures 1 and 2), and a front window (20); and an internal module (comprised by 40, 52, 56, and related components) configured to be at least partially received within the enclosure (as shown in at least figure 2), the internal module comprising a thermally conductive cradle (52 and/or 56, per se) which when inserted into the enclosure (as shown in figure 2) defines with the enclosure an internal cavity (54 or 58) dimensioned to receive the container (see figures 1-2 and paragraph 25), and at least one thermoelectric cooling element (40) in thermal communication with the thermally conductive cradle (evident from at least figure 2 and paragraph 27).
As per claim 2, Linder discloses wherein the enclosure comprises a rigid insulating shell (as evidenced by the rigid panels shown in figure 1).
As per claim 5, Linder discloses wherein the top element (16, 18 and related components) comprises structure (16, per se) defining an aperture (by rotating via hinge 18) dimensioned to permit insertion of the container into the internal cavity (evident from at least figure 2 and paragraph 22).
As per claim 6, Linder discloses wherein the top element (16, 18 and related components) comprises structure such that at least one edge of the aperture (e.g. edge of 16) is angled (the edge is continuously angled to form a curve) to guide a container (22 or 24) when the container is being inserted into the internal cavity (evident from at least figure 2).
	As per claim 7, Linder discloses wherein the window (20) is dimensioned and positioned to permit viewing of at least a portion of the container (22 or 24) when the container is in the internal cavity (see figures 1-2 and paragraph 22).
	As per claim 18, Linder discloses an apparatus (10) for chilling a container (22 or 24) and a fluid in the container (evident from at least figure 1), the apparatus comprising: an enclosure (12) comprising a top element (16, 18 and related components) with a defining structure (as shown in figures 1-2), and a front window (20); a thermally conductive cradle (52 or 56) configured to be positioned in the enclosure (as shown in figure 2) and at least partially defining an internal cavity (54 and/or 58) dimensioned to receive the container (evident from at least figures 1 and 2), and at least one thermoelectric cooling element (40) in thermal communication with the thermally conductive cradle (see at least figure 2).
	As per claim 22, Linder discloses wherein the top element (16, 18 and related components) comprises structure (16, per se) defining an aperture (by rotating via hinge 18) dimensioned to permit insertion of the container (22 or 24) into the internal cavity (see at least figure 2).
	As per claim 23, Linder discloses wherein the top element (16, 18 and related components) comprises structure such that at least one edge of the aperture (e.g. edge of 16) is angled (the edge is continuously angled to form a curve) to guide a container (22 or 24) when the container is being inserted into the internal cavity (evident from at least figure 2).
	As per claim 24, Linder discloses wherein the window (20) is dimensioned and positioned to permit viewing of at least a portion of the container when the container is in the internal cavity (see figures 1-2 and paragraph 22).

Claim 28 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by Arjomand (US 20160018115 A1).
As per claim 28, Arjomand discloses an apparatus for chilling controlling a temperature of a container and a fluid in the container (see at least figures 2 and 3), the apparatus comprising: a top (defined by the top surface where 16 is located); a base (defined by the bottom surface); a first side wall (left wall) extending between the top and the base (evident from at least figures 2 and 3); a front wall (wall where 22 is located) extending between the top and the base and laterally adjoining the first side wall at substantially a right angle (evident from at least figures 2 and 3); a second side wall (right wall) extending between the top and the base and laterally adjoining the front wall at substantially a right angle (evident from at least figures 2 and 3); a back wall (rear wall that is external to the window 10) extending between the top and the base and laterally adjoining the first side wall at substantially a right angle and the second side wall at substantially a right angle (evident from at least figures 1-3); the first (left wall) and second (right wall) side walls, the front wall (wall where 22 is located), and the back wall (rear wall) together defining a parallelepiped (as shown in figures 1-3) with an internal cavity dimensioned to receive the container (represented by “food” items in figure 1); the top (defined by the top surface) comprising a structure (16) defining an aperture dimensioned to permit insertion of the container into the cavity (evident from figures 1 and 3) and the front wall including a window (22 forms a window) dimensioned and positioned to permit viewing of at least a portion of the container when the container is in the cavity (evident from at least figure 3); and at least one cooling element (represented by at least evaporator 56) arranged in the enclosure and in thermal communication with the cavity (see at least figure 8).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Linder (US 20110011099 A1) in view of Bender et al. (US 4913713 A), herein Bender.

On the other hand, Bender, directed to a countertop cooler, discloses an apparatus comprising a metallic skin (26) on a surface of a rigid insulating shell (24) defining a bottom of the internal cavity (see at least figure 1).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1 
As per (1), it should be noted that in Bender, the metallic skin allows for a container (40) to be in thermal contact with the enclosure of the cooler (see column 4, lines 42-48). The cooler is designed so as to allow intimate contact between an aluminum heat transfer liner and a thermally conductive liner (see column 5, lines 11-15). This structural arrangement allows for heat to be drawn out from the water (41) inside the container (40), causing the water too cool (see at least column 5, lines 20-25).  As per (2), one of ordinary skill in the art would recognize that since the prior art of Bender has successfully implemented its own teachings with regards to a metallic skin on a surface of the rigid insulating shell defining a bottom of the internal cavity, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Linder. Said reasonable expectation of success is apparent from the fact that Linder and Bender are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. coolers). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Linder may be significantly improved by incorporating the prior art teachings of Bender, since the teachings of Bender serve to complement the teachings of Linder by virtue of suggesting increased thermal conductivity which would result in increased heat transfer within the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Linder and to have modified them with the teachings of Bender, by having a metallic skin on a surface of the rigid insulating shell defining a bottom of the internal cavity, in order to increase the thermal conductivity and heat transfer that occurs within the apparatus, as similarly suggested by Bender, without yielding unpredictable results.
As per claim 4, Linder as modified discloses wherein the surface (represented by the lower-right surface of 24 of Bender) is sloped (as evidenced by figure 1 of Bender) so that a container (40 of Bender) in the internal cavity leans away from the window (formed by 25 of Bender) and against the thermally conductive cradle (represented by 23 of Bender in figure 1).
	As per claim 19, Linder discloses wherein the enclosure comprises a rigid insulating shell (see internal shell of Linder in figure 2).
	However, Linder may not explicitly disclose the rigid insulating shell having a metallic skin.
	On the other hand, Bender discloses a rigid insulating shell (24) with a metallic skin (26).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.2 
As per (1), it should be noted that in Bender, the metallic skin allows for a container (40) to be in thermal contact with the enclosure (see column 4, lines 42-48). The cooler is designed so as to allow intimate contact between an aluminum heat transfer liner and a thermally conductive liner (see column 5, lines 11-15). This structural arrangement allows for heat to be drawn out from the water (41) inside the container (40), causing the water too cool (see at least column 5, lines 20-25).  As per (2), one of ordinary skill in the art would recognize that since the prior art of Bender has successfully implemented its own teachings with regards to a rigid insulating shell with a metallic skin, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Linder. Said reasonable expectation of success is apparent from the fact that Linder and Bender are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. coolers). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Linder may be significantly improved by incorporating the prior art teachings of Bender, since the teachings of Bender serve to complement the teachings of Linder by virtue of suggesting increased thermal conductivity which would result in increased heat transfer within the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Linder and to have modified them with the teachings of Bender, by having a rigid insulating shell with a metallic skin, in order to increase the thermal conductivity and heat transfer that occurs within the apparatus, as similarly suggested by Bender, without yielding unpredictable results.
	As per claim 20, Linder as modified discloses wherein a surface of the rigid insulating shell defines a bottom of the internal cavity (evident from at least figure 2 of Linder).
	As per claim 21, Linder as modified discloses wherein the surface (represented by the lower-right surface of 24 of Bender) is sloped (as evidenced by figure 1 of Bender) so that a container (40 of Bender) in the internal cavity leans away from the window (formed by 25 of Bender) and against the thermally conductive cradle (represented by 23 of Bender in figure 1).

Claims 8-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Linder (US 20110011099 A1) in view of Calderaio (US 6338252 B1).
As per claims 8 and 25, Linder discloses wherein the thermally conductive cradle comprises a wire frame (as described in paragraph 25).
However, Linder may not explicitly disclose wherein the thermally conductive cradle comprises extruded aluminum.
On the other hand, Calderaio, directed to a heat transfer system, discloses a thermally conductive cylinder that comprises aluminum (see column 3, lines 24-25).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E). 
In the instant case, and as per (1), the prior art teaches the use of a highly conductive material (i.e. aluminum) for a heat transfer container (see column 3, lines 24-25). As per (2), one of ordinary skill in the art would recognize that there are only two potential solutions for the type of aluminum being used by the prior art. Namely, the aluminum can be: (A) extruded, or (B) non-extruded. As per (3), it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07. Thus, pursuing any of the aforementioned solutions can be done without yielding unexpected results. As per (4), one of ordinary skill in the art would recognize that selecting any of the aforementioned solutions for the type of aluminum can be done as a matter of optimizing costs and/or manufacturing of the cradle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Linder and to have modified them with the teachings of Calderaio, by having the thermally conductive cradle comprise extruded aluminum, as a matter of trying a finite number of solutions, in order to optimize costs and/or manufacturing of the apparatus, without yielding unpredictable results.
	As per claim 9, Linder may not explicitly disclose wherein the thermally conductive cradle comprises extruded aluminum with a nonstick coating.
	On the other hand, Calderaio discloses wherein the thermally conductive cradle comprises aluminum with a nonstick coating (see column 3, lines 24-25).
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
In the instant case, and as per (1), the prior art teaches the use of a highly conductive material (i.e. aluminum) for a heat transfer container (see column 3, lines 24-25). As per (2), one of ordinary skill in the art would recognize that there are only two potential solutions for the type of aluminum being used by the prior art. Namely, the aluminum can be: (A) extruded, or (B) non-extruded. As per (3), it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07. Thus, pursuing any of the aforementioned solutions can be done without yielding unexpected results. As per (4), one of ordinary skill in the art would recognize that selecting any of the aforementioned solutions for the type of aluminum can be done as a matter of optimizing costs and/or manufacturing of the cradle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Linder and to have modified them with the teachings of Calderaio, by having the thermally conductive cradle comprise extruded aluminum, as a matter of trying a finite number of solutions, in order to optimize costs and/or manufacturing of the apparatus, without yielding unpredictable results.
	As per claim 10, Linder as modified discloses wherein the nonstick coating comprises PTFE (see column 3, lines 24-25 of Calderaio).

Claims 11-12 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Linder (US 20110011099 A1) in view of Nuttall et al. (US 20150230631 A1), herein Nuttall.
As per claims 11 and 26, Linder may not explicitly disclose wherein the rigid shell comprises expanded polypropylene.
On the other hand, Nuttall discloses a rigid shell (12a, 14a, 16a) comprising expanded polypropylene (see abstract and paragraph 6).
Moreover, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07. In the instant case, expanded polypropylene serves to provide a structural member that simultaneously provides thermal insulation to keep the interior of the apparatus at a desired temperature (see paragraph 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Linder and to have modified them with the teachings of Nuttall, by having the rigid shell comprise expanded polypropylene, in order to provide structural support and thermal isolation within the apparatus, as similarly suggested by Nuttall, without yielding unpredictable results.
As per claim 12, Linder as modified discloses wherein the expanded polypropylene has a surface with a metallic skin (see at least paragraph 6 of Nuttall).
evidenced by the outer metal layers of the structural sandwich described in at least paragraph 6 of Nuttall).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Linder (US 20110011099 A1) in view of Campbell et al. (US 20140069111 A1), herein Campbell.
As per claim 13, Linder may not explicitly disclose the system further comprising a sensor arranged to measure a parameter of the apparatus.
On the other hand, Campbell, directed to a cooling system that uses thermoelectric modules, discloses a sensor (T3 or T4) arranged to measure a parameter (temperature) of the apparatus (see at least paragraph 85).
Campbell explicitly teaches that measuring said parameter allows the system to facilitate automated control of the cooling system (see paragraph 85). One of ordinary skill in the art would recognize that implementing said sensor in the system of Linder would be beneficial to monitor the output of the thermoelectric module of Linder, in order to provide the necessary control logic to operate the system at a desired temperature.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Linder and to have modified them with the teachings of Campbell, by having a sensor arranged to measure a parameter of the apparatus, in order to provide adequate monitoring and controlling of the cooling system, as similarly suggested by Campbell, without yielding unpredictable results.
	As per claims 14 and 15, Linder as modified discloses wherein the parameter is a temperature of a hot side of the at least one thermoelectric cooling element (as described in paragraph 85 of Campbell).
	As per claim 16, Linder as modified discloses wherein the parameter is a temperature of the internal cavity (as described in at least paragraph 85 of Campbell).
	As per claim 17, Linder as modified discloses a wireless communication module arranged to receive a value of the parameter and for generating a wireless signal indicative of the value (evident from at least paragraph 108 of Campbell).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2143.